Name: COUNCIL REGULATION (EC) No 3128/93 of 11 November 1993 amending Regulation (EEC) No 2420/92 temporarily suspending the Common Customs Tariff duties on imports of certain mixtures of residues of the maize starch industry and of residues from the extraction of maize germ oil obtained by wet milling
 Type: Regulation
 Subject Matter: tariff policy;  plant product;  international trade;  foodstuff
 Date Published: nan

 13 . 11 . 93 Official Journal of the European Communities No L 280/9 COUNCIL REGULATION (EC) No 3128/93 of 11 November 1993 amending Regulation (EEC) No 2420/92 temporarily suspending the Common Customs Tariff duties on imports of certain mixtures of residues of the maize starch industry and of residues from the extraction of maize germ oil obtained by wet milling lead to an agreement before 31 December 1993 ; whereas it is appropriate to suspend the use of the microscopic method for these purposes until a decision can be reached with regard to this method, THE COUNCIL OF THE EUROPEAN UNION , Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas Regulation (EEC) No 2420/92 (') suspended the Common Customs Tariff duties on imports of certain mixtures of residues of the maize starch industry and of residues from the extraction of maize germ oil by wet milling, for the period from 1 January 1992 to 30 September 1993 ; Whereas it is appropriate that the suspension of duties be prolonged until 30 June 1994 ; Whereas studies are under way in order to determine the feasibility of using a method of microscopic analysis for determining the amount of residues from the extraction of maize germ oil obtained by wet milling and residues from the sifting of maize in residues of starch manufac ­ ture from maize ; whereas these studies are expected to HAS ADOPTED THIS REGULATION : Article 1 In Article 1 of Regulation (EEC) No 2420/92, '30 September 1993' shall be replaced by '30 June 1994'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 October 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 November 1993 . For the Council The President R. URBAIN (') OJ No L 237, 20 . 8 . 1992, p. 14. Regulation as last amended by Regulation (EEC) No 1993/93 (OJ No L 182 , 24. 7. 1993, p. 14).